Citation Nr: 0630134	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than December 6, 
2002, for the assignment of a 20 percent rating for 
postoperative residuals of a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to March 1984 and from January 1985 to July 
1988.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) that granted a 20 percent rating for 
residuals of a left knee injury, effective from December 6, 
2002.  


FINDINGS OF FACT

1. A November 1993 rating decision denied a rating in excess 
of 10 percent for residuals of a left knee injury; the 
veteran appealed this decision, but in July 1997, he withdrew 
the appeal; thus, the November 1993 rating decision is final.

2. Symptoms warranting a rating in excess of 20 percent for 
residuals of a left knee injury were not shown prior to 
December 6, 2002. 


CONCLUSION OF LAW

An effective date earlier than December 6, 2002, for the 
assignment of a 20 percent rating for postoperative residuals 
of a left knee injury is not warranted.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400, 4.71a, Diagnostic Codes (Codes) 5257, 5259 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2003 letter explained the evidence 
necessary to substantiate a claim for increased evaluation, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  It is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  Nevertheless, the Board finds that he has 
essentially been notified of the need to provide such 
evidence, since the August 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the RO.  Thus, he has been adequately informed of the need to 
submit relevant evidence in his possession, and has had ample 
opportunity to respond/ supplement the record.  While he was 
not provided prior notice regarding effective dates of 
awards, the purpose of this notice was fulfilled when an 
increased rating was granted and an effective date was 
assigned; he is exercising the opportunity to contest the 
effective date assigned, and is not prejudiced by any notice 
deficiency (including in timing) earlier in the process.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  A March 2004 statement of the case advised the 
veteran of the specific criteria regarding effective dates 
and readjudicated the matter.  See 38 U.S.C.A. § 7105.  
Neither he nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

In January 1989 service connection was granted for residuals, 
left knee injury, post partial medial meniscectomy, rated 10 
percent.  In November 1993, the RO denied the veteran's claim 
for a rating in excess of 10 percent.  In October 1994, the 
veteran perfected an appeal of the November 1993 decision.  
In July 1997, before the appeal was certified to the Board, 
the veteran requested that the appeal be cancelled.  
Consequently, the November 1993 rating decision became final.

A December 6, 2002 VA treatment record noted the veteran 
reported swelling, clicking, popping, and locking of his left 
knee.  He also stated he had constant pain when walking and 
that at night his pain was 5 on a 10 pain scale.  About two 
months previously his right knee had given out on him and he 
had fallen down four to five stairs, landing on his left 
knee.  Physical examination revealed left knee range of 
motion was from 0 to 120 degrees.  The left knee had slight 
effusion, no erythema, negative anterior/posterior drawer and 
Lachman signs, crepitus, a negative varus/valgus stress test, 
and medial and lateral joint line tenderness.         X-rays 
revealed "mild medial compartment narrowing in the left knee 
indicative of mild osteoarthritis."  The assessment was that 
the veteran possibly had a meniscal tear in his left knee, so 
an MRI was ordered.  The MRI showed a complex tear of the 
medial meniscus.  

In July 2003, the veteran filed a claim for a rating in 
excess of 10 percent for residuals of a left knee injury.  

In September 2003, the RO granted an increased (20 percent) 
rating for residuals of a left knee injury, effective from 
December 6, 2002. 
In his October 2003 notice of disagreement, the veteran 
alleged he is entitled to an effective date from January or 
February 1990, when he previously filed a claim for increase.  

C.	Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

At the outset, it is noteworthy that a rating in excess of 10 
percent was denied by a November 1993 rating decision.  While 
an appeal of this rating decision was perfected in October 
1994, the veteran withdrew the appeal in July 1997.  Thus, 
the November 1993 rating decision is final based on the 
evidence of record at the time and not subject to revision in 
the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
No. 02-300 (U. S. Vet. App. Aug. 18, 2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the November 1993 rating decision 
has not been alleged.

The earliest document in the claims file received after the 
November 1993 rating decision that can be construed as a 
formal claim for an increased rating for residuals of a left 
knee injury is the veteran's application for an increased 
rating received on July 14, 2003.  Under the controlling law 
and regulations outlined above, the Board must review the 
evidence dating back to July 14, 2002, to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was factually 
ascertainable.  The only competent (medical) evidence of 
record for the one year period prior to July 14, 2002 is the 
December 6, 2002 VA treatment record that indicates the 
veteran's symptoms of his left knee disability had worsened.  
The RO relied upon this record to determine that a December 
6, 2002 effective date was warranted for the veteran's 
current 20 percent rating.  Without any earlier medical 
evidence within the year prior to July 14, 2003, there is no 
evidentiary basis for making the award of the 20 percent 
rating effective prior to December 6, 2002.  Consequently, an 
effective date earlier than December 6, 2002 is not 
warranted.  

There is no legal basis for making the effective date of the 
current rating for residuals of a left knee injury 
retroactive to 1990, as the veteran seeks.  The November 1993 
rating decision bars such an effective date.  See 38 U.S.C.A. 
§ 7105.  The law is dispositive and the claim must be denied. 


ORDER

An effective date earlier than December 6, 2002, for the 
assignment of a 20 percent rating for postoperative residuals 
of a left knee injury is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


